Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 16 February 2021.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: circuit in claim 2-8, 15-21 where the FIG 1C: 160 and the corresponding disclosure in the specification were taken as structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 

REJECTIONS NOT BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10861554. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims of the instant application are broader than and encompass the subject matter of the corresponding claims in patent.
Claim 2
Claim 1 [10861554]
A Flash memory device, comprising: Flash memory cells;


a circuit to receive fractional program commands, the circuit receiving an address specifying a group of the Flash memory cells for a program operation in accordance with the fractional program commands, the circuit responsive to a first one of the fractional program commands to
a circuit to receive first and second fractional program commands derived from a single program command to carry out a program operation, the first and second fractional program commands each comprising an independently executable command, the circuit receiving an address specifying a group of the Flash memory cells for the program operation in accordance with the first and second fractional program commands,
apply a first fractional program pulse to program first data in the group of the Flash memory cells;

verify whether the first fractional program pulse completely programmed the first data in the group of Flash memory cells;

generate verification data indicating a result of the verify; and
wherein the circuit is responsive to the first fractional program command, to
apply a first fractional program pulse to program the first data in the group of the Flash memory cells;
verify whether the first fractional program pulse completely programmed the first data in the group of Flash memory cells;
generate verification data indicating a result of the verify; and
wherein the circuit is responsive to a subsequent fractional program




verify whether the second fractional program pulse completely programmed the first data in the group of Flash memory cells; and
generate verification data indicating a result of the verify.


REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3,5-7,9-12,14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Hwang A (US PG PUB No. 2005/0248992).
As per claim [2, 9, 15], a Flash memory device, comprising:
Flash memory cells (see Hwang A [0007]);
a circuit to receive fractional program commands (see Hwang A FIG 8A: S240), the circuit receiving an address (see Hwang A FIG 8A: S220) specifying a group of the 
the circuit responsive to a first one of the fractional program commands to apply a first fractional program pulse to program first data in the group of the Flash memory cells (see Hwang A FIG 8A: S250); 
verify whether the first fractional program pulse completely programmed the first data in the group of Flash memory cells; generate verification data indicating a result of the verify (see Hwang A FIG 8A: S260); and
wherein the circuit is responsive to a subsequent fractional program command to selectively apply a second fractional program pulse to program the first data in the group of Flash memory cells based on the verification data (see Hwang A FIG 8A: 250, 260 and FIG 9A).
[The second program is taken as a subsequent fractional program command as recited in the claims. The limitations following ‘to’ are intended use and therefore not taken as further limiting.] 
As per claim [3, 10, 16], the Flash memory device of claim 2, 
wherein the fractional program commands each comprise an independently executable command (see Hwang A FIG 9A).
As per claim [5, 18], the Flash memory device of claim 3, 
wherein the fractional program commands are received from a Flash memory controller (see Hwang A FIG 10A: Control Circuit).
As per claim [6, 11, 19], the Flash memory device of claim 5, 
wherein the circuit includes transmit circuitry to transfer the verification data to the Flash memory controller (see Hwang A [0065]).
[The circuitry that receives the verification is taken as constituting the controller as recited in the claims.]

wherein the program operation terminates based on the verification data (see Hwang A FIG 8A: S270).
As per claim [14], the method of claim 9, 
wherein executing comprises executing each fractional program command in accordance with a command protocol (see Hwang A e.g., [0094])
[The protocol to carry out the programming is taken as a protocol as recited in the claims.] 
 As per claim [17], the device of claim 16, 
wherein the fractional program commands are incorporated into a command protocol for operating the Flash memory (see Hwang A e.g., [0094])
[The protocol to carry out the programming is taken as a protocol as recited in the claims.] 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4,13, 8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang A (US PG PUB No. 2005/0248992) in view Hwang B (US Pat No. 7,701,768)
As per claim [4, 13], the Flash memory device of claim 3, 
However, Hwang A does not expressly disclose but in the same field of endeavor Hwang B discloses 
wherein the fractional program commands are derived from a single program command to carry out the program operation (see Hwang B FIG 4: S240, S250 and COL 5 LINES 1-5).
It would have been obvious to modify Hwang A to further implement an MLC program command comprising a plurality of program commands. 
The suggest/motivation for doing so would have been for the benefit of an MLC capability (see Hwang B COL 2 LINES 35-45).
Therefore it would have been obvious to modify Hwang A to further derive the fraction program commands from a single program command as taught by Hwang B for the benefit of programming an MLC as taught by Hwang B to arrive at the invention as specified in the claims. 
As per claim [8, 21], the Flash memory device of claim 2, further comprising:
However, Hwang A does not expressly disclose but in the same field of endeavor Hwang B discloses  
a control circuit to receive a program command, corresponding to the program operation, the control circuit to generate the fractional program commands in response to receiving the program command, and to transfer the fractional program commands to the circuit (see Hwang B FIG 4: S240, S250 and COL 5 LINES 1-5).
It would have been obvious to modify Hwang A to further implement an MLC program command comprising a plurality of program commands. 
The suggest/motivation for doing so would have been for the benefit of an MLC capability (see Hwang B COL 2 LINES 35-45).
Therefore it would have been obvious to modify Hwang A to further derive the fraction program commands from a single program command as taught by Hwang B for the benefit of programming an MLC as taught by Hwang B to arrive at the invention as specified in the claims. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aarpan Savla can be reached on 5712724140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137